Citation Nr: 0622149	
Decision Date: 07/26/06    Archive Date: 08/10/06

DOCKET NO.  02-02 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to an increased rating for lumbosacral strain, 
currently evaluated as 40 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1983 to 
March 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina that increased the rating for the 
veteran's service-connected lumbosacral spine disability from 
10 percent to 40 percent.  The Board remanded this issue for 
additional development in December 2003.  It is again before 
the Board for appellate review.

The Board notes from the record that, while this issue was in 
remand, the veteran raised the issues of entitlement to 
increased ratings for his service-connected bilateral pes 
planus and right and left knee disabilities, as well as a 
renewed claim  for total disability evaluation based on 
individual unemployability (TDIU).  These matters are 
referred to the RO for appropriate action.  


FINDING OF FACT

The veteran's lumbosacral strain is evidenced by forward 
flexion to 85 degrees, extension to 25 degrees, and bilateral 
lateral flexion to 25 degrees, all without discomfort or 
pain.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
lumbosacral strain have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.10, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Code 5295 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 
(2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran, a former paratrooper, is service-connected for 
lumbosacral strain.  Originally evaluated as 10 percent 
disabling, the veteran submitted a claim for an increased 
rating.  He was awarded a 40 percent rating by an RO rating 
decision dated in June 2001.  The veteran disagreed with the 
40 percent rating, contending that his worsened spine 
disability has resulted in increased pain and severe 
limitation of motion that should warrant a higher rating.  

The veteran has been afforded several examinations in 
conjunction with this claim.  An August 2000 VA spine 
examination reported that the veteran complained of pain and 
stiffness in the back.  On examination, the examiner found 
that the veteran was able to bend to 80 degrees, to extend to 
10 degrees, and to bend sideways to 20 degrees bilaterally.  
Without reference to radiological examination, this examiner 
opined that it was most likely that the veteran had lumbar 
degenerative disk disease with some mild to moderate 
degenerative changes.  The veteran did not appear to have any 
radicular signs of lumbar back problems.  

The report of a July 2002 x-ray examination noted a normal 
lumbar spine.  A radiological report dated in October 2002 
reported minimal spondylosis of the superior endplate of L4, 
with the remainder of the examination reported as 
unremarkable.  Another VA examination of the spine was 
conducted in October 2002.  The veteran could bend to 75 
degrees, extend to 10 degrees, and bend sideways to 25 
degrees bilaterally.  

The veteran's most recent spine examination, given in January 
2006, documented his history as related to his spine 
disability.  The veteran reported continuing pain on a daily 
basis, though he said the pain was intermittent in nature, 
seeming to come and go all day.  Bending, lifting, stooping, 
etc., seemed to aggravate the back.  He reported that he did 
not have any specific limitation of movement or normal 
activities, but that episodic pain had caused him to miss as 
much as about six weeks of work in the preceding year.  The 
veteran defined his flare-ups as simply periods of increased 
pain.  The veteran reported no incapacitating episodes in the 
past year, and no hospitalization ordered by a physician.

On examination, the examiner noted that the back was normal 
in appearance, and exhibited no real tenderness to palpation.  
The veteran was able to flex to 85 degrees, extend to 25 
degrees, and bend sideways to 25 degrees bilaterally.  Range 
of motion exercises were done with no discomfort, and no 
pain.  The limits of motion were described as being defined 
as the limit to which the veteran felt comfortable in 
bending.  There were no changes in results with repetitive 
motion.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2005).  Here, 
as noted above, these factors were taken into account in 
assessing the range of motion of the veteran's lumbar spine.

During the pendency of the veteran's appeal the regulations 
pertaining to evaluation of disabilities of the spine were 
amended twice.  See 67 Fed. Reg. 54345- 54349 (Aug. 22, 2002) 
(effective September 23, 2002); and 68 Fed. Reg. 51454-51456 
(Aug. 27, 2003) (effective September 26, 2003).  The veteran 
was notified of these changes in supplemental statements of 
the case (SSOCs) issued in November 2005 and February 2006.  
The changes effective September 23, 2002, involve only 
changes to the rating of intervertebral disc syndrome (IVDS), 
rating this disability based on the occurrence of 
incapacitating episodes.  Since these changes involve only 
IVDS, for which the veteran is not service-connected, both 
the September 23, 2002, and the September 26, 2003, changes 
to the IVDS rating criteria need not be addressed in deciding 
this case.

The second change, effective September 26, 2003, renumbered 
all of the spine diagnostic codes, and provides for the 
evaluation of all spine disabilities under a new General 
Rating Formula for Diseases and Injuries of the Spine.  38 
C.F.R. § 4.71a (2005).

Because these changes became effective during the pendency of 
the claim, the Board must determine whether the revised 
version is more favorable to the veteran.  See VAOPGCPREC 7-
2003.  However, even if the Board finds the revised version 
more favorable, the reach of the new criteria can be no 
earlier than the effective date of that change.  See 
VAOPGCPREC 3-2000.  

The Board notes that the increase in rating to 40 percent, 
awarded in June 2001, was based on the criteria found at 
Diagnostic Code 5292, limitation of motion of the lumbar 
spine.  38 C.F.R. § 4.71a (2000).  Under the old Diagnostic 
Code 5292, a 40 percent rating, the highest available under 
Diagnostic Code 5292, is for application when there is severe 
limitation of motion of the lumbar spine.  Id.  

The veteran is diagnosed with lumbosacral strain, and, under 
the old (pre- September 26, 2003) rating criteria, 
lumbosacral strain is rated under Diagnostic Code 5295.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  Under 
Diagnostic Code 5295, a zero percent (non-compensable) rating 
is for application when there are slight subjective symptoms 
only.  A 10 percent rating is for application when there is 
characteristic pain on motion.  A 20 percent rating is for 
application when there is muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in the 
standing position.  A 40 percent rating, the highest 
available under Diagnostic Code 5295, is for application when 
there is severe lumbosacral strain, as evidenced by listing 
of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  

As noted, the highest rating available under the old 
diagnostic code for lumbosacral strain is the 40 percent 
currently assigned.  Award of a higher rating under other, 
related diagnostic codes would require residuals of fractured 
vertebra or ankylosis of the spine, neither of which is shown 
here.  

Under the new General Rating Formula, a 10 percent evaluation 
is for application with forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or combined range 
of motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or vertebral body fracture with loss 
of 50 percent or more of the height.  

A 20 percent evaluation is for application with forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or muscle spasm or guarding severe enough 
to result in abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent evaluation under the new criteria is for application 
when forward flexion of the cervical spine is 15 degrees or 
less; or where there is favorable ankylosis of the entire 
cervical spine.  

A 40 percent evaluation is for application when there is 
unfavorable ankylosis of the entire cervical spine, or 
forward flexion of the thoracolumbar spine of 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent evaluation is for application when there 
is unfavorable ankylosis of the entire thoracolumbar spine.  
A 100 percent evaluation is for application when there is 
unfavorable ankylosis of the entire spine.

The veteran's most recent examination revealed that he was 
able to flex to 85 degrees, extend to 25 degrees, and bend 
sideways to 25 degrees bilaterally.  Range of motion 
exercises were done with no discomfort, and no pain.  The 
limits of motion were described as being defined as the limit 
to which he felt comfortable in bending.  There were no 
changes in results with repetitive motion.  

In order to warrant an increased rating under the new rating 
criteria, it would have to be shown that there was either 
unfavorable ankylosis of the entire thoracolumbar spine, or 
unfavorable ankylosis of the entire spine, neither of which 
has been reported.  A higher rating under the new rating 
criteria is therefore not warranted.  In fact, applying the 
medical findings of any of the veteran's spine examinations 
to the new rating criteria, would not warrant an award higher 
than 10 percent under the new criteria.  

In sum, a rating higher than the currently assigned 40 
percent is not warranted under either the old or the new 
criteria.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in February 
2004.  (Although the notice required by the VCAA was not 
provided until after the RO adjudicated the appellant's 
claim, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini, 18 Vet. App. 
at 122.  Consequently, the Board does not find that the late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to an increased rating for his spine 
disability, what evidence and/or information was already in 
the RO's possession, what additional evidence and/or 
information was needed from the veteran, what evidence VA was 
responsible for getting, and what information VA would assist 
in obtaining on the veteran's behalf.  The RO specifically 
requested that the veteran provide any evidence or 
information he had pertaining to his claim.  The RO also 
provided a statement of the case (SOC) and two SSOCs 
reporting the results of its reviews, and the text of the 
relevant portions of the VA regulations.   The veteran was 
apprised of the changes in the criteria for evaluating 
disabilities of the spine.  

Additionally, while the VCAA notification letter did not 
include notification regarding rating degree of disability or 
award of an effective date, see Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), both were explained in a 
supplemental notification to the veteran dated in April 2006.  
As noted, the criteria for rating disabilities of the spine 
were explained in both of the SSOCs.  Moreover, the issue of 
effective date is not now before the Board.  Consequently, a 
remand of this issue for the purpose of notification 
regarding criteria for rating service-connected disorders or 
for award of an effective date is not necessary.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (remands that would 
only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant are to be 
avoided).

Regarding VA's duty to assist, the RO obtained the veteran's 
SMRs and VA and private medical records, and secured multiple 
examinations in order to ascertain the severity of his 
disability.  In a February 2006 correspondence, the veteran 
wrote that he had stated his case completely, and that his 
case should be forwarded to the Board immediately.  

The veteran's accredited representative has suggested that 
this case should be remanded because the January 2006 
examiner noted that the veteran's case file was not available 
for review at the time of the examination.  The Board does 
not agree.  While review of the complete record is desirable, 
it must be remembered that it is the present level of 
disability that is of primary concern and on which the 
Board's evaluation is made.  See Francisco, supra.  Since a 
remand for review of the case file by the examining physician 
will not change the outcome of his examination, and therefore 
will not change the evaluation of the veteran's disability, a 
remand is not warranted for this limited purpose.  See 
Sabonis, supra.  VA has no duty to inform or assist that was 
unmet.  

(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an increased rating for lumbosacral strain, 
currently evaluated as 40 percent disabling, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


